          Case 1:19-cr-00172-TFH Document 10 Filed 06/14/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
v.                                               ) Criminal Case No.: 19-00172 (TFH/RMM)
                                                 )
ANTHONY M. REID,                                 )
                                                 )
               Defendant.                        )
                                                 )


                               DETENTION MEMORANDUM

       This matter comes before the Court on a motion by the United States requesting that

Defendant Anthony Reid be detained pending trial. Mr. Reid has been charged by Indictment

with one count of Willfully Making a Threat, in violation of 18 U.S.C. § 844(e), and one count

of Issuing a Threat through Interstate Communications, in violation of 18 U.S.C. 875(c). The

United States requested a detention hearing pursuant to 18 U.S.C. §§ 3142(f)(1)(A) and

(f)(2)(A). The undersigned held a detention hearing on June 10, 2019 and concluded that Mr.

Reid should be held without bond pending trial. This memorandum fulfills the Bail Reform

Act’s requirement that a pretrial detention order “include written findings of fact and a written

statement of the reasons for the detention.” 18 U.S.C. § 3142(i)(1); see also United States v.

Nwokoro, 651 F.3d 108, 109 (D.C. Cir. 2011).

                             Statutory Basis for Detention Hearing

       The United States moved for a Detention Hearing on the basis that the case involves a

crime of violence, pursuant to 18 U.S.C. § 3142(f)(1)(A) and proffered that Mr. Reid posed a

flight risk, pursuant to 18 U.S.C. § 3142(f)(2)(A).
          Case 1:19-cr-00172-TFH Document 10 Filed 06/14/19 Page 2 of 8



                                         Findings of Fact

        At the detention hearing, the United States proceeded by proffer based on its

Memorandum in Support of Pretrial Detention. See Gov’t’s Mem. in Supp. of Pretrial Detention,

ECF No. 7. Having considered the United States’ written and oral proffer, Mr. Reid’s oral

arguments, and the Pretrial Services Agency’s recommendation, the Court makes the following

findings of fact.

        On May 19, 2017, Mr. Reid, a former Marine, pled guilty to an Assault by Battery, in

violation of the Uniformed Code of Military Justice, for sexually assaulting a female Marine. He

was discharged and sentenced to ninety days of confinement with a fine.

        Nearly two years later, Mr. Reid began a series of phone calls to the complaining witness

at her job at the U.S. Navy’s Office of the Judge Advocate General in Washington D.C. On

January 28, 2019, Mr. Reid called the complaining witness about his appeal, and then called

again, stating that he would file a complaint and “bring down the system.” On May 6, 2019, Mr.

Reid called the complaining witness again, asserting that he was furious and that he had been

framed for his prior conviction. He insisted that she provide the Secretary of the Navy’s contact

information and grew upset that she could not readily provide it. Ultimately, the complaining

witness hung up because the conversation was unproductive. Later that same day, Mr. Reid

called her again, saying, “I am coming after you,” and “You are going to pay for what you did.”

He also stated that the first law enforcement agent to approach him would become a martyr. Mr.

Reid proceeded to call the complaining witness four additional times that day, but she did not

answer when she recognized his phone number. Mr. Reid did leave a voice recording, stating, “ .

. . go ahead, go ahead and report those threats that I communicated . . .”




                                                 2
          Case 1:19-cr-00172-TFH Document 10 Filed 06/14/19 Page 3 of 8



       That same day, Mr. Reid sent several emails to the complaining witness’s work email

address. The emails demanded the personal contact information of the complaining witness’s

supervisor, to which she replied with her supervisor’s name and copied her supervisor on the

message. In response, Mr. Reid expressed frustration with her delayed reply and stated, “Also

could you go ahead a forward your complaints to the appropriate authority. [sic] You did

communicate to me on the phone that you feel threatened by me. And you should. You have

served beyond your usefulness lol.” Minutes later, he sent another email, expressing frustration

that the complaining witness’s supervisor was ranked lower than a General. He concluded the

email by stating a list of omens that he wished upon her, including getting hit by a car, spilling

coffee on herself, stepping in fecal matter, and suffering “worse than I have.” He also stated, “I

hope you don’t take this seriously like you don’t take your responsibilities and obligations

seriously. I hope you have a nice day. And I also hope someone fucks it up lol.”

       About an hour later, Mr. Reid sent another email that contained a screenshot of the

complaining witness’s office internet home page and, circled in red, highlighted the specific

division at which she worked. Within another hour, he replied, “So how do you feel about my

language now? Is it threatening yet? Do you feel threatened by me? Are you feeling unsafe lol?

Do you feel secure in your little standard issue office?”

       Around 4:53 PM, Mr. Reid sent another email, “Do you like being able to breathe? Do

you like being able to live? . . . I’m going to fuck that all up lmao! You all better act fast because

I promise you that this will not be an issue in my life before 2020 gets here . . . One way or

another, I will eliminate you all from my life . . .” Mr. Reid also sent a link to his personal

Facebook account, which contained posts requesting advice on how to access the dark web and

how to find specs on building ultraviolet optics. On his Facebook page, Mr. Reid posted a series




                                                  3
          Case 1:19-cr-00172-TFH Document 10 Filed 06/14/19 Page 4 of 8



of back-to-back comments stating that the complaining witness deserved to die and threatening

to attack any government officials who approached him. At 8:13 PM, Mr. Reid threatened, “. . .

I am going to hurt people. It’s not an ‘if’ deal. It’s ‘when’ type of thing . . . There’s only a short

13 names on my kill list.” Days later, Mr. Reid posted, “None of my ‘threats’ are true. I posted

them here to give these [people] the support they need to report me to the authorities.”

       Law enforcement was able to track the phone number that Mr. Reid had used to contact

the complaining witness and used geolocation data to connect the cell phone to the Bronx, New

York. On May 11, 2019, an NCIS special agent went to a residence where law enforcement

believed Mr. Reid lived. Although he was not home at the time, family members at the

apartment confirmed that Mr. Reid lived there. On May 13, 2019, law enforcement returned to

execute an arrest warrant; however, Mr. Reid refused to open the door and barricaded himself

inside. Eventually, law enforcement breached the front door and arrested Mr. Reid. While

inside, officers saw an AR-15 type rifle with a collapsible stock in plain view. Later that day,

law enforcement returned to execute a search warrant and recovered the AR-15 type rife with a

collapsible stock. They did not recover any ammunition.

                                          Legal Standard

       “In our society, liberty is the norm and detention prior to trial or without trial is the

carefully limited exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). The Bail

Reform Act of 1984, 18 U.S.C. § 3141, et seq., articulates the circumstances that trigger that

exception. Specifically, it authorizes a judicial officer to order the detention of a defendant

before trial if the judicial officer determines that “no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of any other person and

the community.” 18 U.S.C. § 3142(e).




                                                  4
          Case 1:19-cr-00172-TFH Document 10 Filed 06/14/19 Page 5 of 8



       A finding that a defendant poses a danger to the community, or that there is a serious risk

that the defendant will flee, provides an adequate basis to order pretrial detention. See Salerno,

481 U.S. at 755; United States v. Lee, 195 F. Supp. 3d 120, 124 (D.D.C. 2016); United States v.

Henry, 935 F. Supp. 24, 25 (D.D.C. 1996). A detention decision based upon the defendant’s

dangerousness to the community must be supported by “clear and convincing evidence.”

18 U.S.C. § 3142(f); see United States v. Smith, 79 F.3d 1208, 1209 (D.C. Cir. 1996). In

contrast, a detention decision based upon a finding that no set of conditions will reasonably

assure the defendant’s appearance in court “need only be supported by a ‘preponderance of the

evidence.’” United States v. Simpkins, 826 F.2d 94, 96 (D.C. Cir. 1987) (quoting United States

v. Vortis, 785 F.2d 327, 329 (D.C. Cir. 1986)); see United States v. Xulam, 84 F.3d 441, 442

(D.C. Cir. 1996); United States v. Anderson, 382 F. Supp. 2d 13, 14 (D.D.C. 2005).

       The Bail Reform Act directs judges to consider four factors in determining whether any

conditions of release will reasonably assure a defendant’s future presence in court or assure the

safety of any other person and the community: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence against the defendant; (3) the defendant’s history and

characteristics; and (4) the nature and seriousness of the danger to any person or to the

community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g); Xulam, 84

F.3d at 442. The court must consider the available information pertaining to all four factors,

even if the parties’ arguments do not address each factor. See 18 U.S.C. § 3142(g); United States

v. Hassanshahi, 989 F. Supp. 2d 110, 117 (D.D.C. 2013).

                                            Discussion

       The United States sought detention based on Mr. Reid’s dangerousness and risk of flight.

The Court’s analysis is guided by the four factors set forth in Section 3142(g) of the Bail Reform




                                                 5
          Case 1:19-cr-00172-TFH Document 10 Filed 06/14/19 Page 6 of 8



Act. See United States v. Little, 235 F. Supp. 3d 272, 277–78 (D.D.C. 2017); United States v.

Muschetta, 118 F. Supp. 3d 340, 343–44 (D.D.C. 2015). After weighing the statutory factors,

the Court concludes that there are no release conditions that would reasonably assure the safety

of the community if Mr. Reid were released. Therefore, pretrial detention is appropriate. The

Court will not reach the merits of the United States’s risk of flight argument because the danger

to the community provides an independent basis for pretrial detention.

       The first factor, the nature and circumstances of the offense, favors detention. The Bail

Reform Act directs the Court to consider, as part of its analysis of this factor, whether the

charged offense involves a crime of violence. See 18 U.S.C. § 3142(g)(1). Mr. Reid

communicated a series of escalating threats over the course of four days through direct phone

calls, email communications, and public social media posts. Mr. Reid’s threats were continuous

and included a “kill list” of people he sought to harm. Mr. Reid emphasized the seriousness of

his threats, stating that it was not a matter of if he would kill the individuals, but when he would

do so. He also threatened to “attack” any government official who sought to confront him. Mr.

Reid’s oral and written threats indicate that he is dangerous and has dangerous plans to harm

others. As such, the nature and circumstances weigh in favor of detention.

       The second factor, the weight of the evidence, also favors detention. Strong evidence

exists in this matter. Law enforcement validated that the messages sent from a Hotmail email

account to the complaining witness’s work email belonged to Mr. Reid. Although the

threatening phone calls were not recorded, the complaining witness provided details regarding

the calls. In addition, Mr. Reid sent his personal Facebook account link through email. Mr.

Reid’s Facebook account contained photos of himself dressed in his military uniform, and his

Facebook posts confirmed that he had spoken with the complaining witness via phone and issued




                                                  6
          Case 1:19-cr-00172-TFH Document 10 Filed 06/14/19 Page 7 of 8



threats toward her. Finally, both Mr. Reid’s Facebook and email accounts archive Mr. Reid’s

threatening language, including a kill list and threats to attack law enforcement. Accordingly,

the evidence is strong, and this factor weighs in favor of pretrial detention.

       The third factor, which considers a defendant’s history and characteristics, slightly favors

detention. Foremost, Mr. Reid is a U.S. veteran. He lacks a civilian criminal history, does not

have a record of failing to appear in court, and has no Bail Reform Act violations. Though the

United States emphasizes that law enforcement recovered an AK 15 type firearm from Mr.

Reid’s apartment, Mr. Reid states that it was a BB gun. Mr. Reid does have two prior court

martial criminal convictions for Disorderly Conduct and Assault by Battery charges. Mr. Reid’s

counsel argues that the Disorderly Conduct charge would be considered a misdemeanor and

would not count against Mr. Reid under the sentencing guidelines. The government argues that

the Assault by Battery charge indicates his dangerousness. Although Mr. Reid does not have an

extensive criminal history, the recovery of a weapon in his home paired with his military

criminal record cause this factor to slightly favor pretrial detention.

       Finally, the fourth factor, which considers the nature and seriousness of any danger to the

community, favors detention. There is a danger that Mr. Reid would continue to make threats or

act on such threats. The Court has considered Mr. Reid’s contention that any risk of

dangerousness would be mitigated by allowing Mr. Reid to be released and monitored from his

family residence in the Bronx, New York. First, Pretrial Services was unable to verify his family

residence, making him ineligible for the High Intensity Supervision Program. Further, given that

Mr. Reid would be released in Washington D.C. where the complaining witness works, and

given that Mr. Reid was residing in the Bronx, NY with his family while issuing threats, there

are not release conditions that would adequately mitigate any risk of danger to the community.




                                                  7
           Case 1:19-cr-00172-TFH Document 10 Filed 06/14/19 Page 8 of 8



         In sum, no conditions would reasonably assure the safety of the community if Mr. Reid

were released. The Court need not reach the merits of the government’s risk of flight claims.

                                             Conclusion

         For the foregoing reasons the Court finds that the United States has met its burden in

showing, by clear and convincing evidence, that pretrial detention is warranted because Mr. Reid

presents a danger to the community. Having reviewed and weighed the proffered evidence and

the factors set forth in 18 U.S.C. § 3142(g), and considered all less restrictive alternatives to

pretrial detention, this Court concludes that no condition nor combination of conditions would

reasonably ensure the safety of the community if Mr. Reid were released. Therefore, the Court

GRANTS the United States’ motion for detention without bond.

         It is further ORDERED that (1) Mr. Reid shall stay away from the complaining witness,

(2) Mr. Reid shall not have direct or indirect contact through any means (including email or

telephone communications) with the complaining witness; and (3) Mr. Reid shall not have direct

or indirect contact through any means (including email or telephone communications) with any

government witnesses involved with his prior Assault by Battery charge, or with any JAG

employees at the U.S. Navy Yard in Washington D.C., with the exception of communications

that Mr. Reid may need to initiate or continue in order to obtain legal assistance or pursue his

appeal of any decisions made through the military justice system.

                                                                        2019.06.14
                                                                        16:43:23 -04'00'
Dated:     June 14, 2019
                                               ROBIN M. MERIWEATHER
                                               UNITED STATES MAGISTRATE JUDGE




                                                  8
